Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-3 of Columbia Laboratories, Inc. of our reports dated March 25, 2008 relating to our audits of the consolidated financial statements and the financial statement schedule for the year ended December 31, 2007, the restatement adjustments to the consolidated financial statements for the years ended December 31, 2006, 2005 and 2004, and internal control over financial reporting for the year ended December 31, 2007 which are included in the Annual Report on Form 10K of Columbia Laboratories, Inc. for the year ended December 31, 2007.Our report dated March 25, 2008 on the consolidated financial statements included an explanatory paragraph that, effective January 1, 2007, Columbia Laboratories,
